ITEMID: 001-77883
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: GARIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicants, Mr Branko Garić and Mr Slaviša Garić, are Croatian nationals, who live in Dubrovnik. They are represented before the Court by Mr T. Vukičević, a lawyer practising in Split. The respondent Government are represented by their Agent, Ms Š. Stažnik.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants are co-owners of the first floor of a house in Dubrovnik. N.S. is the owner of the ground floor of the same house.
N.S. has lived in the house with his family since 1967. They shared the house with other tenants during certain periods of time.
As the other tenants left the house during the eighties, N.S. acquired specially protected tenancy on the entire house. He acquired the tenancy on the first floor by a decision of the competent Ministry on 23 February 1995. It was also established, on the basis of an expert opinion, that the ground floor and the first floor constituted one flat.
The applicants filed an administrative action challenging the Ministry’s decision. The Administrative Court (Upravni sud Republike Hrvatske) dismissed their action on 19 March 1997.
On 30 June 1998 the Constitutional Court (Ustavni sud Republike Hrvatske) dismissed the applicants’ constitutional complaint.
N.S. subsequently instituted civil proceedings against the applicants before the Dubrovnik Municipal Court (Općinski sud u Dubrovniku) requesting it to order the applicants to conclude a tenancy contract with him (“the contract”).
Under the relevant legislation, the holders of specially protected tenancies on privately owned flats were granted the position of protected tenants (“zaštićeni najmoprimci”).
On 23 March 1999 the Dubrovnik Municipal Court ordered the applicants to conclude the contract with N.S. It established, on the basis of the previous administrative proceedings, that N.S. had acquired a specially protected tenancy on the first floor of the house and was thus entitled to be a protected tenant in respect of that part of the house. It also accepted the fact that the whole house represented one flat.
On 8 July 1999 the Dubrovnik County Court (Županijski sud u Dubrovniku) dismissed the applicants’ appeal.
On 20 May 2002 the Constitutional Court dismissed the applicants’ constitutional complaint. It found that the courts’ decisions had been based on the law and that they had not interfered with the applicants’ property rights, since they had not been deprived of their ownership.
The Flat Lease Act (Zakon o najmu stanova, Official Gazette no. 91/1996 of 28 October 1996) (“the Lease Act”) regulates the legal relationship between the landlord and the tenant with respect to the lease of flats. It recognises a special category of tenants, namely those who were previously holders of specially protected tenancies on privately-owned flats. Such a category is, according to the Act, subject to a number of protections, for instance, an obligation for the owners to contract a lease for an unlimited period of time; payment of a so-called protected rent, the amount of which is to be prescribed by the Government, as well as limited reasons for the termination of the lease. The Lease Act abolished the specially protected tenancy as such.
Pursuant to the Lease Act a landlord may terminate the lease of a protected tenant in the following cases:
if the tenant does not pay the rent or charges;
if the tenant sublets the flat or part of it, without permission from the landlord;
if the tenant or other tenants in the flat disturb other tenants in the building;
if another person, not figuring in the lease contract, lives in the flat longer than thirty days, without permission from the landlord, except where that person is a spouse, child or parent of the tenant or of the other legal tenants in the flat, or a dependant of the tenant or a person on whom the tenant is dependent;
if the tenant or other legal tenants do not use the flat for living, but for other purposes;
if the landlord does not have another flat and is entitled to social assistance benefits or is older than sixty years.
Under section 40 (1) of the Lease Act, the landlord may also terminate a lease of a protected tenant if the landlord intends to move into the flat himself or install his children, parents or dependants therein.
